Citation Nr: 0821110	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-24 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a lumbar spine herniated disc.  

2.  Entitlement to service connection for a chronic left knee 
disorder to include arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1967 to December 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which increased the 
evaluation for the veteran's right ankle fracture and 
dislocation residuals with traumatic arthritis from 10 to 40 
percent.  In May 2004, the RO, in pertinent part, determined 
that new and material evidence had been received to reopen 
the veteran's claim of entitlement to service connection for 
a lumbar spine herniated disc; denied that claim on the 
merits; and denied service connection for a chronic left knee 
disorder to include arthritis and a chronic right knee 
disorder.  In May 2008, the veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
At the hearing, the veteran withdrew both his appeal from the 
evaluation assigned for his service-connected right ankle 
disability and his claim for service connection for a chronic 
right knee disorder.  

As to the issue of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a lumbar spine herniated disc, the 
Board is required to consider the question of whether new and 
material evidence has been received to reopen the veteran's 
claim without regard to the RO's determination in order to 
establish the Board's jurisdiction to address the underlying 
claim and to adjudicate the claim on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of service connection for chronic lumbar spine 
disorder to include degenerative disc disease is being 
reopened and REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The issue of service 
connection for a chronic left knee disorder to include 
arthritis is also being REMANDED to the AMC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  In July 1977, the RO denied service connection for a 
lumbar spine herniated disc.  In August 1977, the veteran was 
informed in writing of the adverse decision and his appellate 
rights.  The veteran did not submit a notice of disagreement 
with the decision.  

2.  The documentation received since the July 1977 RO 
decision is new and material and raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a lumbar spine 
herniated disc.  


CONCLUSION OF LAW

The July 1977 RO decision denying service connection for a 
lumbar spine herniated disc is final, but new and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a lumbar spine 
herniated disc has been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants. When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for a 
back disability, any error by VA in complying with the 
requirements of VCAA is harmless.  As noted above, the 
underlying claim of service connection is being REMANDED to 
the AMC for further development.

II.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of a veteran's claim and 
the subsequent filing of a timely substantive appeal, a 
rating determination is final and is not subject to revision 
upon the same factual basis except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2007).  

A.  Prior RO Decision

In July 1977, the RO denied service connection for a lumbar 
spine herniated disc as the evidence of record did not 
establish that "the service-connected ankle condition was in 
any way related to the injury resulting in [the] herniated 
disc of the lumbar spine."  In August 1977, the veteran was 
informed in writing of the adverse decision and his appellate 
rights.  The veteran did not submit a notice of disagreement 
with the decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The veteran's service medical 
records make no reference to a chronic lumbar spine disorder.  
Service connection was established for chronic right ankle 
fracture and dislocation residuals with traumatic arthritis.  
In his April 1977 claim for service connection, the veteran 
reported that he sustained a chronic lumbar spine injury in 
November 1976 when he lifted a heavy part while working as an 
electrician following service separation.  The report of a 
June 1977 VA examination for compensation purposes states 
that the veteran was diagnosed with a traumatic L4-5 
herniated disc.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2007) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the July 1977 RO decision 
denying service connection for a lumbar spine herniated disc 
consists of VA examination and clinical documentation; 
private clinical documentation; the transcript of the March 
2008 hearing before the undersigned Veterans Law Judge 
sitting at the RO; and written statements from the veteran.  
A May 2004 written statement from Oregon K. Hunter, M.D., 
notes the veteran's service-connected right ankle disability.  
The doctor opined that: 

2.  [The veteran] has continued antalgic 
gait and has developed problems with the 
left knee and low back.  
3.  There is a connection between the 
right leg fracture in 1968, the antalgic 
gait and the development of left knee 
arthritis and degenerative stenosis of 
the lumbar spine.  
4.  In my medical opinion, it is at least 
as likely as not that there is a 
connection between the service-connected 
fracture of the right tibia and fibula 
and the left knee condition and low back 
syndrome.  

The Board finds that the Dr. Hunter's written statement 
constitutes new and material evidence in that it is of such 
significance that it raises a reasonable possibility of 
substantiating the veteran's claim.  As new and material 
evidence has been received, the veteran's claim of 
entitlement to service connection for a lumbar spine 
herniated disc is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a lumbar spine herniated disc is 
reopened.  To this extent only, the benefit sought on appeal 
is granted.  


REMAND

The veteran asserts that service connection is warranted for 
his chronic lumbar spine and left knee disorders secondary to 
his service-connected right ankle fracture and dislocation 
residuals.  In a July 2005 written statement, the veteran 
advanced that his service-connected right ankle disability is 
productive of an antalgic gait which has aggravated his 
chronic lumbar spine and left knee disabilities.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  The Court 
has clarified that service connection shall also be granted 
on a secondary basis under the provisions of 38 C.F.R. § 
3.310(a) where it is demonstrated that a service-connected 
disorder has aggravated a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In reviewing the report of the most recent VA examination for 
compensation purposes conducted in April 2004, the Board 
observes that it is unclear to what extent the opinions 
offered encompassed the whether the veteran's 
service-connected right ankle disability may have aggravated 
the veteran's chronic lumbar spine and left knee disorders, 
as opposed to just considering whether it was the cause those 
disabilities.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and 
fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that, effective October 10, 2006, 38 C.F.R. § 
3.310(b) was amended to state that any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.

This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the veteran's 
claim was pending before the regulatory change was made, the 
Board finds that the version of 38 C.F.R. § 3.310 in effect 
before the change governs this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for compensation purposes to 
accurately determine the current nature 
and severity of his chronic lumbar spine 
and left knee disorders.  If possible, 
the veteran should be examiner by an 
examiner other than the individual who 
conducted the April 2004 VA examination 
for compensation purposes.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to:

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
lumbar spine disorder originated 
during active service; is 
etiologically related to the 
veteran's inservice right ankle 
trauma; is in any other way causally 
related to active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected right ankle 
fracture and dislocation residuals 
with traumatic arthritis.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
left knee disorder originated during 
active service; is etiologically 
related to the veteran's inservice 
right ankle trauma; is in any other 
way causally related to active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected right ankle 
fracture and dislocation residuals 
with traumatic arthritis.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Readjudicate the veteran's 
entitlement to service connection for a 
chronic lumbar spine disorder to include 
degenerative disc disease and a chronic 
left knee disorder to include arthritis 
with express consideration of the 
provisions of 38 C.F.R. § 3.310 (2007) 
and the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


